


116 HRES 736 IH: Amending the Rules of the House of Representatives to prohibit Members from voting “present” on any question on which a record vote is taken.
U.S. House of Representatives
2019-12-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV
116th CONGRESS
1st Session
H. RES. 736
IN THE HOUSE OF REPRESENTATIVES

December 3, 2019
Mr. Higgins of Louisiana submitted the following resolution; which was referred to the Committee on Rules

RESOLUTION
Amending the Rules of the House of Representatives to prohibit Members from voting present on any question on which a record vote is taken.

 
1.Short titleThis resolution may be cited as the Stand For Something Resolution.  2.Prohibiting Members from voting present on questions on which a record vote is takenRule XX of the Rules of the House of Representatives is amended by adding at the end the following new clause: 
 
 
Requiring voting in affirmative or negative12.On any question on which a record vote is taken in the House, including the Committee of the Whole House on the state of the Union, or in any committee of the House, a Member may vote only in the affirmative or the negative and may not vote present..  